Case 1:18-cv-03303-PAB-NRN Document 92 Filed 07/14/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 18-cv-03303-PAB-NRN

  AMBER STROUGH, individually, as next friend of R.S., and as Personal
  Representative of Macayla Razes, deceased,
  R.S., a minor, by and through his grandmother and next friend, Amber Strough, and
  MADISON STROUGH, a citizen of Colorado,

         Plaintiffs,

  v.

  GENERAL MOTORS LLC, a Delaware limited liability company, and
  TRW VEHICLE SAFETY SYSTEMS INC., a Delaware corporation,

         Defendants.


                                            ORDER


         This matter is before the Court on Plaintiffs’ Unopposed Motion to Approve

  Settlement and to Extend Deadline for Filing of Final Dismissal Papers Until After

  Approval and Payment of the Settlement [Docket No. 86]. On June 17, 2020, the Court

  granted plaintiffs’ motion to the extent it sought an extension of time to file dismissal

  papers in this case, staying the parties’ deadline until further order of the Court. Docket

  No. 90. The Court now addresses the portion of plaintiffs’ motion seeking the Court’s

  approval of the parties’ settlement in this case.

         This is a product liability and wrongful death action arising out of an automobile

  accident occurring on or about December 23, 2016 in Logan County, Colorado. Docket

  No. 74 at 1, ¶ 1. Plaintiffs indicate that they have reached a settlement with defendants

  to resolve all claims in this matter. Docket No. 86 at 2; see also Docket No. 87 at 9
Case 1:18-cv-03303-PAB-NRN Document 92 Filed 07/14/20 USDC Colorado Page 2 of 4




  (“The Plaintiffs and Defendants have agreed to the proposed settlement and all

  Plaintiffs and their representatives have agreed to the allocation and distribution plan

  proposed here.”). Plaintiffs state that, “[b]ecause one of the beneficiaries of the

  settlement (Plaintiff, R.S.) is a minor, and because the settlement must be apportioned

  among multiple claimants, the Plaintiffs respectfully request that the Court consider the

  reasonableness of the settlement and proposed allocation presented in the

  memorandum accompanying this Motion [Docket No. 87], and approve both based on

  the circumstances described therein.” Docket No. 86 at 2.

         “[I]t is not beyond cavil that the court must approve the settlement simply

  because it involves a minor.” Buchannan for T.B. v. Diversified Consultants, Inc., No.

  12-cv-02410-REB-KMT, 2014 WL 3907834, at *2 (D. Colo. May 8, 2014). While

  Colorado Rule of Probate Procedure 62 provides guidelines for approving a settlement

  involving a minor, see C.R.R.P. 62, the Colorado Rules of Probate Procedure apply

  only “in the probate court for the city and county of Denver and district courts when

  sitting in probate.” C.R.P.P. 1(a). “Moreover, the Court is loathe to endorse any rule

  ‘which compels a court to go through the tedium and expense of determining rights as

  to which the parties themselves are in agreement.’” Rawson v. Valdez, No. 15-cv-

  02239-WJM-CBS, 2016 WL 8314685, at *1 (D. Colo. July 14, 2016) (quoting Carter

  Coal Co. v. Litz, 54 F. Supp. 115, 134 (W .D. Va. 1943)). “Based on extra-circuit

  authority, however, judges in this District have agreed to approve settlements on behalf

  of minors.” Id. However, the Court’s review is “fairly limited” – “[a]t most, the Court is

  ‘charged with the duty of seeing that [minors] are properly represented and that their



                                               2
Case 1:18-cv-03303-PAB-NRN Document 92 Filed 07/14/20 USDC Colorado Page 3 of 4




  interests have not been sacrificed and that the agreement is to their advantage.’” Id.

  (quoting Carter Coal, 54 F. Supp. at 134).

         Plaintiffs have not submitted the parties’ proposed settlement to the Court, but

  have provided the proposed allocation of settlement proceeds, see Docket No. 87-1,

  and have otherwise provided sufficient details of the parties’ proposed settlement. The

  Court will accept counsel’s word, as officers of the Court, that the statements made in

  plaintiffs’ supporting memorandum [Docket No. 87] are accurate representations of the

  parties’ proposed settlement agreement. See Rawson, 2016 WL 8314685, at *1.

  Having reviewed the settlement terms set forth in plaintiffs’ supporting memorandum,

  the Court finds that the proposed settlement terms are fair to R.S. Upon consideration

  of the circumstances of this case, including the available evidence and plaintiffs’

  counsel’s evaluation of the case, the Court concludes that the settlem ent amount is a

  fair amount for plaintiffs, with R.S. set to receive the bulk of the settlement proceeds.

  Docket No. 87 at 3. Plaintiffs have proposed that the settlement proceeds allocated to

  R.S. be in the form of a structured settlement annuity and be paid to R.S. in four lump

  sums once R.S. reaches the age of eighteen.1 Id. at 8-9. R.S.’s next friend, Amber

  Strough, believes that the settlement is in the best interest of R.S. Docket No. 87-4 at

  4, ¶ 7. In addition, the Court finds that the costs accounted for are reasonable, and


         1
           The Court construes plaintiffs’ memorandum as indicating that defendants will
  buy the annuity now, or give plaintiffs funds to buy the annuity now, with payments to
  R.S. being made at a later date, and construes plaintif fs’ request that the Court extend
  the parties’ deadline to file dismissal papers “until . . . the settlement has been fully
  funded and all settlement funds paid,” see Docket No. 86 at 1, as a request that the
  parties’ deadline be extended until after the annuity is fully funded, rather than a
  request that the deadline be extended until R.S. has been fully paid his proceeds from
  the settlement.

                                               3
Case 1:18-cv-03303-PAB-NRN Document 92 Filed 07/14/20 USDC Colorado Page 4 of 4




  notes that plaintiffs’ counsel have significantly reduced their contingent fee in this

  matter. See Docket No. 87 at 6-7. The Court finds that R.S.’s interests have been

  protected and that the proposed settlem ent terms are to his benefit.

            For these reasons, it is

            ORDERED that Plaintiffs’ Unopposed Motion to Approve Settlement and to

  Extend Deadline for Filing of Final Dismissal Papers Until After Approval and Payment

  of the Settlement [Docket No. 86] is GRANTED. It is further

            ORDERED that the settlement and allocation of proceeds are approved. It is

  further

            ORDERED that, on or before August 30, 2020, the parties shall either file

  dismissal papers or a status report indicating whether the settlement annuity has been

  fully funded, and if not, detailing the parties’ plan to ensure the expeditious full funding

  of the settlement annuity.




            DATED July 14, 2020.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                                4
